Exhibit 10(pp)

EXECUTIVE NON-COMPETITION AGREEMENT

This Agreement is made among Richard K. Struthers (the “Executive”), MBNA
Corporation (the “Corporation”) and MBNA America Bank, N.A. (the “Bank”) (the
Corporation and the Bank are collectively designated in this Agreement as the
“Company”).

1.      Purpose.    Executive is a senior executive of the Company and has
extensive knowledge of the Company’s business and marketing practices, customer
and vendor relationships and other matters of a confidential nature which are
proprietary and highly valuable to the Company. The Company’s business would be
substantially damaged if, following the end of the Executive’s employment by the
Company, the Executive were to be employed by a competitor of the Company or to
use or disclose to others the Company’s business information. The purpose of
this Agreement is to set forth certain agreements between the Executive and the
Company relating to the Executive’s activities following the end of the
Executive’s employment by the Company.

2.      Non-competition.    Unless otherwise agreed in writing by the Company,
the Executive will not, directly or indirectly, in any capacity (including as
director, officer, employee, stockholder, partner, owner, consultant or advisor)
provide services of any kind, anywhere in the world, until eighteen (18) months
following the end of the Executive’s employment by the Company (“Restricted
Period”), to any Issuer of MasterCard, VISA, American Express, Discover Card or
any other type or credit card or charge card, any bank or other lender which
makes consumer loans of any kind, any insurance company or agency which issues
or markets personal lines insurance policies, or any affiliate of any such
entity. These services include, but are not limited to, services relating to
(i) sales, endorsement, co-branding or similar agreements, (ii) product
development and marketing, (iii) credit approval and collections, (iv) customer
service, (v) funding or other treasury matters, (vi) loan portfolio
acquisitions, mergers or other acquisitions, (vii) financial, legal or
accounting matters, or (viii) acquisition of or advice or assistance to others
to acquire the Corporation or the Bank or beneficial ownership of 10% or more of
the Corporation’s Common Stock. In addition, the Executive agrees that during
the Restricted Period, the Executive will not provide services to any affinity
group or commercial organization, or any affiliate of such entity, relating to
an affinity or co-branded credit card, consumer loan or personal lines insurance
program with the Company or any other entity. The Executive agrees that these
restrictions are reasonable.

 

  3.

Confidentiality.

a.        Following the end of the Executive’s employment by the Company, or
sooner upon request of the Company, the Executive will deliver to the Company
the originals and all copies of all records and other documents acquired in the
Executive’s capacity as an employee of the Company which relate to the Company
or its business, customers, vendors or employees and which are in the
Executive’s possession or within the Executive’s control, other than records and
other documents which (i) are a matter or public record, (ii) relate directly
and primarily to the Executive’s compensation and benefits as an employee of the
Company, or (iii) the Company gives the Executive permission to retain in the
Executive’s possession. The Executive shall not retain or deliver to any other
person any copies of any such records or documents.



--------------------------------------------------------------------------------

b.        The Executive will not use for the Executive’s benefit or for the
benefit of any person other than the Company, and will not ever disclose to any
person who is not a Company employee, or to any Company employee except as
necessary in the performance of the Executive’s duties to the Company, any
confidential information concerning the Company. The determination of whether
information concerning the Company is confidential shall be made by the Company
in its sole discretion. The Executive acknowledges that all information
concerning the Company, its plans, programs, policies, finances, customers,
vendors, employees and business shall be deemed confidential unless a matter of
public record or unless publicly known otherwise than through a breach by the
Executive of this Agreement.

c.        The Executive will not make any statement in writing, orally or
otherwise, to any person, including without limitation any employee, customer or
other person known by the Executive to be a business associate of the Company or
of its directors, officers or employees, which criticizes, disparages, condemns
or impugns the reputation or character of the Company or any director, officer
or employee of the Company, whether or not true and whether or not confidential.

d.        The Executive shall not disclose this Agreement or any provision of
this Agreement to any person without the Company’s prior written consent except
that (i) the Executive may disclose the terms of this Agreement as necessary in
connection with obtaining personal tax, financial planning or legal advice; and
(ii) the Executive may disclose the terms of Section 2 to any person who
proposes to engage the Executive as an employee or consultant. This obligation
of the Executive shall continue notwithstanding the filing of a copy of this
Agreement with the Securities and Exchange Commission.

e.        Disclosure which otherwise would constitute a breach of this Section 3
shall not be deemed a breach thereof to the extent such disclosure is required
by law.

f.        The obligations of the Executive under Section 3.a. and 3.b. shall
continue so long as the information remains confidential. The obligations of the
Executive under Section 3.d. shall expire eighteen (18) months after the end of
the Executive’s employment with the Company.

4.      Consideration to Executive.    As consideration to the Executive for the
execution and performance of this Agreement, the Company will issue to the
Executive 52,515 shares of the Corporation’s Common Stock subject to the
restrictions set forth in Section 5 of this Agreement (“Restricted Shares”) and
will make the payments described in Section 6 of this Agreement. Additional
consideration to the Executive for the execution and performance of this
Agreement includes the continued employment of the Executive by the Company, and
the compensation and benefits received and to be received by the Executive in
connection with the Executive’s present and future employment by the Company.

 

  5.

Restricted Shares.

a.        Except as provided below in Section 5.b. or as otherwise approved in
writing by the Company, the Restricted Shares may not be sold or transferred by
the Executive until after the Restricted Period.

 

- 2 -



--------------------------------------------------------------------------------

b.        If the Executive’s employment is terminated due to the death or
Disability (as defined in the Policies adopted under the Corporation’s 1997 Long
Term Incentive Plan (“Policies”)) of the Executive, all restrictions on the
Restricted Shares shall lapse.

c.        As described in Section 4, the Restricted Shares have been granted as
consideration for the Executive agreeing to the provisions of Sections 2 and 3
of this Agreement. Accordingly, the restrictions on the Restricted Shares shall
not lapse upon a Change in Control (as defined in the Policies) or a termination
of the Executive’s employment due to Retirement (as defined in the Policies),
notwithstanding any provisions in the Policies to the contrary. Furthermore, the
Restricted Shares shall not be forfeited as a result of termination of the
Executive’s employment, regardless of the reason for termination,
notwithstanding any provision in the Policies to the contrary.

d.        If during the Restricted Period the Executive violates any provision
of Section 2 of this Agreement, then in addition to any other remedies available
at law or in equity or under this Agreement, the Restricted Shares shall be
forfeited.

e.        Even if the Executive is no longer obligated to comply with Section 2
of this Agreement in the limited circumstances described in Section 6.a. of this
Agreement, the Restricted Shares remain subject to the terms of this Section 5
as these shares have been granted as consideration for the Executive agreeing to
the provisions of Sections 2 and 3 of this Agreement. Accordingly, in such case
the Restricted Shares may not be sold or transferred during the Restricted
Period as provided in Section 5.a. and the Restricted Shares shall be forfeited
if during the Restricted Period the Executive violates any provision of
Section 2 or 3.

f.        The Corporation agrees to issue the Restricted Shares registered in
the name of the Executive upon execution of this Agreement. Thereafter the
Executive shall have all of the rights of a stockholder of the Corporation with
respect to such shares, including the right to receive dividends and to vote,
subject to this Agreement. If any of the shares are forfeited, the Executive
authorizes the Corporation to cancel the shares and the certificates for the
shares and irrevocably appoints the Corporation as its attorney-in-fact for this
purpose. The Corporation will hold certificates representing the shares until
the Restricted Period has lapsed or terminated. Upon lapse or termination of the
Restricted Period, the Corporation will deliver to the Executive a certificate
representing the shares. Certificates delivered to the Executive evidencing such
shares may bear a legend to the effect that they may be sold, pledged or
otherwise transferred only in accordance with applicable federal and state
securities laws. The Executive agrees to sell or transfer such shares only in
accordance with applicable laws.

g.        The Executive shall be entitled to receive dividends and distributions
paid by the Corporation with respect to the shares subject to the following.
Dividends paid by the Corporation in cash with respect to the shares shall be
paid to the Executive as and when paid by the Corporation to its stockholders,
and the Executive shall be entitled to retain such cash dividends
notwithstanding subsequent forfeiture of the shares. Dividends paid by the
Corporation in stock or other property or shares issued with respect to Common
Stock in connection with a stock split, reclassification of shares or
recapitalization of the Corporation, shall be issued in the name of the
Executive but retained by the Corporation until expiration of the Restricted
Period and, in the event of a forfeiture, shall be retained by the Corporation
without payment of any consideration to the Executive.

 

- 3 -



--------------------------------------------------------------------------------

  6.

Payments.

a.        If the Executive’s employment ends (i) as a result of the Executive’s
retirement, resignation or otherwise voluntarily by the Executive or (ii) for
Cause (as defined below) by the Company, the Company may elect by written notice
to the Executive sent within 30 business days following the end of the
Executive’s employment, to commence making the payments set forth in
Section 6.c. (“Non-Compete Payments”) during the Restricted Period, in which
event the Executive shall be required to comply with Section 2 of this
Agreement. If the Company does not make such election, the Executive shall not
be required to comply with Section 2 of this Agreement. During the 30 business
day notice period under this Section 6.a. the Executive shall be required to
comply with Section 2 of the Agreement unless the Company sends a written notice
to the Executive stating that the Company will not require such compliance.

b.        If the Executive’s employment is terminated by the Company without
Cause, the Company shall make the Non-Compete Payments during the Restricted
Period and the Executive shall be required to comply with Section 2 of this
Agreement.

c.        The Non-Compete Payments will be an amount equal to the Executive’s
salary at the time of the Executive’s employment termination payable in
bi-weekly installments.

d.        If the Executive fails to comply with Section 2 or 3 of this
Agreement, the Company will not be obligated to make the Non-Compete Payments.

e.        The Company will not be obligated to make the Non-Compete Payments if
the Executive receives a payment under the Company’s Supplemental Executive
Retirement Plan. In such case, the Executive shall still be required to comply
with Section 2 of this Agreement.

f.        For purposes of this Agreement, “Cause” shall mean the occurrence of
one of the following:

(i)        A conviction of the Executive of (i) a felony or (ii) any lesser
crime or offense than a felony involving the property of the Company, provided
that such lesser crime or offense causes demonstrable and serious injury to the
Company, monetary or otherwise.

(ii)        The willful engaging by the Executive in conduct which has caused
demonstrable and serious injury to the Company, monetary or otherwise, as
evidenced by a determination in a binding and final judgment, order or decree of
a court or administrative agency of competent jurisdiction, in effect after
exhaustion or lapse of all rights of appeal, in an action, suit or proceeding,
whether civil, criminal, administrative or investigative.

(iii)        Willful gross neglect of the Executive’s duties, willful gross
dereliction of duty or other grave misconduct by the Executive and failure to
cure such situation within thirty (30) days after receipt of notice thereof from
the Chief Executive Officer of the

 

- 4 -



--------------------------------------------------------------------------------

Corporation or the Bank. For purposes of this Agreement, no act, or failure to
act, by an Executive shall be deemed “willful” unless done, or omitted to be
done, not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, an Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board of Directors of the Corporation at a
meeting called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board of Directors, finding that in the good
faith opinion of the Board of Directors the Executive is guilty of conduct set
forth above in clauses (i), (ii) or (iii) of this subsection and specifying the
particulars thereof in detail.

g.        Following termination of the Executive’s employment with the Company,
the Executive will be entitled to receive any benefits to which the Executive is
entitled under the Company’s pension and profit sharing plans and under its
other compensation and benefit plans in accordance with the terms of those
plans, including provisions, if applicable, for termination, forfeiture or
reduction of benefits upon termination of employment or engaging in competition
with the Company. No financial benefits will accrue to the Executive under those
plans following the end of the Executive’s employment by the Company.

h.        The Executive will not, as a condition to receipt of the Non-Compete
Payments, be required to seek or accept other employment of any kind, nor will
any compensation received by the Executive from another employer be deducted or
credited against such payments.

i.        The Executive will not be excused from compliance with Section 2 of
this Agreement if the Company has failed to make Non-Compete Payments because
the Company believes in good faith that the Executive has violated the terms of
this Agreement, even if the Company’s belief is incorrect, provided that the
Company resumes payments when it determines that its belief is incorrect. In
such event, the Executive’s only remedy shall be a suit for damages against the
Company.

 

  7.

Other Terms.

a.        In the event of the death or permanent disability of the Executive,
this Agreement shall terminate and the Executive shall not be entitled to
receive any Non-Compete Payments.

b.        This Agreement represents the entire agreement, and supersedes all
prior and contemporaneous agreements and understandings, relative to the same
subject matter. Except as set forth below, this Agreement does not affect or
amend prior agreements as to the Company’s benefit plans available generally to
employees, the Corporation’s Supplemental Executive Retirement Plan if
applicable, split dollar insurance agreements if applicable, stock option and
restricted stock agreements if applicable, and any Executive Deferred
Compensation Plan agreements with the Executive. Notwithstanding the preceding
sentence, the Company and the Executive agree that the term “competition” in the
Corporation’s Supplemental Executive Retirement Plan and in the Policies adopted
under the Corporation’s 1997 Long Term Incentive Plan shall be interpreted to
include the activities described in Section 2 of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

b.        This Agreement may not be amended or changed, and neither party shall
be deemed to have waived any provision of this Agreement, unless the amendment
or change or waiver is set forth in writing signed by a duly authorized officer
of the Company and by the Executive. The failure of either party to enforce any
term of this Agreement shall not constitute a waiver of any rights or deprive
the party of the right to insist thereafter upon strict adherence to that or any
other term of this Agreement, nor shall a waiver of any breach of this Agreement
constitute a waiver of any preceding or succeeding breach.

c.        The Executive acknowledges that the Executive has read and understands
each provision of this Agreement and has had an opportunity for counsel of the
Executive’s choice to review this Agreement and that no promises or inducements
have been made for the Executive to sign this Agreement except as expressly set
forth in this Agreement.

d.        The Executive agrees to pay to the Company any federal, state and
local income and other taxes required by law to be withheld with respect to any
compensation, benefit or other action taken by or pursuant to this Agreement,
including, without limitation, any taxes payable with respect to vesting of
restricted stock. Such payment may be made in cash or, with respect to the
vesting of the Restricted Shares, by delivering shares of Common Stock,
including shares of Common Stock otherwise deliverable in connection with the
vesting of the Restricted Shares, as authorized in the Plan and Policies as the
same may be amended from time to time. The Company has the right to deduct from
any payment of any kind otherwise due the Executive any such taxes, or to retain
or sell without notice a sufficient number of Restricted Shares to be issued to
the Executive to cover any such taxes. The Executive shall not be entitled to be
“grossed up” with respect to any taxes.

e.        This Agreement shall be interpreted under the laws of the State of
Delaware, without regard to principles of conflicts of laws.

f.        The Executive agrees that any breach by the Executive of any provision
of Section 2 or 3 of this Agreement would cause the Company irreparable damage
and that no remedy available at law would be adequate for such violation.
Accordingly, in addition to any other remedies available at law or in equity or
under any Company benefit or compensation plan or this Agreement, the Company
may immediately seek enforcement of this Agreement in a court of appropriate
jurisdiction by means of specific performance or injunction, without posting of
a bond, or otherwise.

g.        It is the intention of the parties that this Agreement shall be
enforceable to the fullest extent allowed by law. In the event that a court
holds any provision of Section 2 or Section 3 of this Agreement to be
unenforceable, the parties agree that, if allowed by law, that provision shall
be reduced to the degree necessary to render it enforceable without affecting
the rest of this Agreement, and, if such reduction is not allowed by law, the
parties shall promptly agree in writing to a provision to be substituted
therefor which will have an effect as close as possible to the invalid provision
that is consistent with applicable law. The invalidity or unenforceability of
any provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions hereof.

 

- 6 -



--------------------------------------------------------------------------------

h.        This Agreement shall inure to the benefit of and be binding upon and
enforceable by the Company’s successors and assigns, including any successor
through merger or purchase of substantially all the assets of the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on this 9th day of
August, 1999.

 

WITNESS ATTEST:

   

EXECUTIVE

 

/s/ John W. Scheflen

   

          /s/ Richard K. Struthers

     

Richard K. Struthers

     

MBNA CORPORATION

 

/s/ David M. Hirt

   

By:

 

  /s/ John W. Scheflen

 

David M. Hirt

     

John W. Scheflen

 

Assistant Secretary

     

Executive Vice President

     

MBNA AMERICA BANK, N.A.

 

/s/ David M. Hirt

   

By:

 

  /s/ John W. Scheflen

 

David M. Hirt

     

John W. Scheflen

 

Assistant Secretary

     

Vice Chairman

 

 

- 7 -